                                                                         "r.===========n
                                                                          USDCSDNY
                                                                             DOCUMENT
UNITED STATES DISTRICT COURT                                                 ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                DOC #:___....J--F-++-J-~'f.--il
- - - - - - - - - - - - - - - - - - - - - - -· - - - - - - X
                                                                             DATE FILED: .....-:
                                                                         l
United States Of America, et al.,

                               Plaintiffs,                                         16-CV-4291 (LAK)
  V.


New York City Department Of Education,
et al., et al.

                  Defendant(s).
-----------------------------x
Anthony Riccardo,

                              Plaintiff,                                           16-CV-4891 (LAK)
   V.



New York City Department of
Education, et al.

                              Defendants.
-----------------------------x
                                                               ORDER

LEWIS A. KAPLAN,        District Judge.

                By letter dated January 14, 2020, counsel for plaintiff Anthony Riccardo
informed the Court that his claims have been settled in principle. Accordingly, No. 16-CV-4291
(LAK) is dismissed as to Mr. Anthony Riccardo and No. 16-CV-489l(LAK) is dismissed, both
with prejudice and without costs subject to right to reinstate by serving and filing a notice to that
effect on or before, February 14, 2020 if the settlement is not executed by then.

                    SO ORDERED.


Dated:              January 21, 2020




                                                                          Lewis A. Kaplan
                                                                   United States District Judge
